Opinion issued January 22, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-01037-CR
                           ———————————
              SALVADOR BAUTISTA GONZALES, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1377236


                         MEMORANDUM OPINION

      Appellant Salvador Bautista Gonzales pleaded guilty, without an agreed

recommendation as to punishment, to the felony offense of intoxication assault

with a deadly weapon. TEX. PENAL CODE § 49.07. The trial court assessed

punishment at 10 years in prison. On appeal, Gonzales argues that the trial court
erred by failing to admonish him regarding the consequences of his plea and by

accepting his plea without sufficient independent evidence of his guilt.

                                      Background

      While driving a car, Gonzales attempted to make a left turn into a grocery

store parking lot. Instead, he struck a motorcycle driven by Carlton Richardson,

severely injuring him. A blood test later revealed that Gonzales’s blood-alcohol

level was 0.19.

      Gonzales was charged with intoxication assault with a deadly weapon. He

entered a plea of guilty as to the charge of assault, as well as a plea of true to the

deadly-weapon allegation. At the time of the plea, there was no agreement as to

punishment. Gonzales asked the court to assess punishment after the preparation of

a presentence investigation report.

      At the sentencing hearing, the State introduced the report. Gonzales and his

sister also testified. After considering the evidence, the trial court found that

Gonzales used a deadly weapon during the offense, suspended his license and

privilege to drive for two years, and sentenced him to ten years in prison.




                                          2
                                      Analysis

I.    Admonishment of plea consequences

      Gonzales asserts that the trial court erred by accepting his plea of guilty

because the record did not indicate that he received the admonishments required by

article 26.13 of the Texas Code of Criminal Procedure. Initially, the clerk’s record

on appeal did not contain any of the paperwork relating to Gonzales’s plea.

However, the State requested that the district clerk supplement the record, and a

supplemental clerk’s record was filed, containing written admonishments and

Gonzales’s plea. Gonzales filed no reply or supplemental brief complaining about

the adequacy of the admonishments reflected in the supplemental record. Because

the record indicates that Gonzales received the admonishments before the trial

court accepted his plea of guilty, and because the admonishments substantially

comply with article 26.13, we overrule Gonzales’s first issue. See TEX. CODE

CRIM. PROC. art. 26.13(c).

II.   Evidence of guilt in support of guilty plea

      Gonzales also argues that the trial court erred by accepting his plea of guilty

without sufficient independent evidence of his guilt. The Code of Criminal

Procedure requires the State to present evidence in support of a guilty plea. Id. art.

1.15; Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009). But a judicial



                                          3
confession that embraces every essential element of the charged offense is

sufficient to support a guilty plea. Menefee, 287 S.W.3d at 13; Staggs v. State, 314
S.W.3d 155, 159 (Tex. App.—Houston [1st Dist.] 2010, no pet.). Although

Gonzales contends that the record does not contain independent evidence, the

supplemental clerk’s record contains his written judicial confession. Gonzales filed

no reply or supplemental brief complaining about the sufficiency of the confession

contained in the supplemental record.

      The written confession embraces the elements of the charged offense.

Accordingly, we overrule Gonzales’s second issue. See Menefee, 287 S.W.3d at

13.

                                   Conclusion

      Having overruled Gonzales’s two issues, we affirm the trial court’s

judgment.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Jennings, Massengale, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4